Defendant has petitioned for a rehearing or a modification of the former opinion. We have again considered the question involved and determined therein, and are agreed that the views therein expressed should be adhered to. The mortgage involved in this action was executed, delivered and recorded before the law creating the State Hail Insurance Department was enacted. The precise question involved and determined in the case is whether a "Hail Indemnity Tax" levied under the hail insurance act creates a lien paramount to such antecedent mortgage. Obviously, it could create such lien only if the so-called "Hail Indemnity Tax" was actually a tax, within the legal meaning of that term. For reasons stated in the former opinion, we held that the "Hail Indemnity Tax" is not a tax within the purview of the Constitution of this State; and that, hence, "such indemnity tax does not create a lien paramount to an antecedent real estate mortgage." And after a careful review and reconsideration of the question we are wholly satisfied that both the conclusion reached in the former opinion, and the reasons given therefor are correct.
Rehearing denied.
CHRISTIANSON, Ch. J., and BIRDZELL, NUESSLE, BURKE, and JOHNSON, JJ., concur. *Page 876